KAHN, J.
Appellant, Robert Hamilton, appeals a final order of the Department of Business and Professional Regulation (Department) revoking his license as a yacht and ship salesman. We reverse that portion of the final order that finds Hamilton in violation of section 326.006(2)(f)1, Florida Statutes (1997). That particular subsection was mentioned in the Department’s Notice of Intent to Revoke License. Nevertheless, the Department failed to make specific allegations concerning that statutory section. Moreover, our review of the transcript of the administrative hearing conclusively demonstrates that the sole basis upon which the Department sought revocation was Hamilton’s conviction of a felony or crime involving moral turpitude and not Hamilton’s alleged fraud in procurement of his license. See Cottrill v. Department of Ins., 685 So.2d 1371, 1372 (Fla. 1st DCA 1996)(“Even though the administrative complaint contained references to these statutory provisions, it did not allege any act or omission in violation of either provision. As to these putative violations, the administrative complaint did not afford ‘reasonable notice to the licensee of facts or conduct which warrant’ disciplinary action .... ”).
Accordingly, we REVERSE the finding that Hamilton violated section 326.006(2)(f)l, AFFIRM in all other respects, and REMAND this case with directions that the Department formulate a new disciplinary action based solely upon a violation of section 326.006(2)(f)2, which could still warrant revocation of Hamilton’s license.
BARFIELD, C.J., and DAVIS, J., CONCUR.